
	

115 HRES 675 IH: Condemning the Government of Iran for its violence against demonstrators and calling for peaceful resolution to the concerns of the citizens of Iran.
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 675
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2018
			Mr. Banks of Indiana (for himself, Mr. Messer, and Mr. Rokita) submitted the following resolution
		
		
			January 8, 2018
			Referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the Government of Iran for its violence against demonstrators and calling for peaceful
			 resolution to the concerns of the citizens of Iran.
	
	
 Whereas, on December 28, 2017, citizens began protesting the Government of Iran across the country in the cities and towns of Dorud, Khomaini Shahr, Najafabad, Qahdarijan, Tehran, and Tuyserkan;
 Whereas so far 20 people have been killed and 450 have been arrested since demonstrations first began;
 Whereas the United States is committed to promoting universal human rights, specifically freedom of speech and freedom of assembly;
 Whereas the Government of Iran has provided monetary support to terrorist organizations such as Hezbollah and Hamas; and
 Whereas the citizens of Iran deserve the support of the international community in their pursuit of a democratic government that respects human rights and freedoms: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Government of Iran—
 (A)for its funding of terrorist organizations and activities; (B)for the continued oppression of its citizens; and
 (C)for the suppression of communication through interference with internet applications such as Instagram, Facebook, Telegram, and Twitter; and
 (2)reaffirms— (A)the commitment of the United States to preserving and promoting the freedoms of speech and assembly as universal rights; and
 (B)the support of the United States for the citizens of Iran to establish a freely elected, democratic system.
				
